Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings submitted by the applicant on 08/07/2017 have been reviewed and accepted by the examiner. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“provisioning module is further configured to … automatically” in claim 12. The specification [0070-0080] describes hardware device 500, the provisioning module will be interpreted to be hardware device 500.
“a subscriber management system configured to automatically remove” in claim 13. The specification [0070-0080] describes hardware device 500, the subscriber management system will be interpreted to be hardware device 500.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Examiners Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9, and 15 are deemed to be allowable as neither Lee et al. (US 20170290074 A1) nor Lin et al. (US 20120133731 A1) nor Clemons Jr (US 9930011 B1) nor Sichner et al. (US 20080080521 A1) nor Barkie et al. (US 20160241563 A1) nor Cholas et al. (US 20110219229 A1) nor the combination teach or suggestion the limitations of the independent claims. 

Lee teaches a method for delivering content to a remote device, comprising: ([0015] method) receiving, over a first communication path of an open network, information (request and profile information) corresponding to the remote device, ([0045] receiving a request for a remote client device, over a public network (equivalent to a first communication path of an open network)) the first communication path connected to the remote device via the open network; ([0045] receiving a request for a remote client device, over a public network (equivalent to a first communication path of an open network)) comparing the received information to a set of known subscriber information; ([0052] comparing the received device identifying information with information in a subscriber database) upon determining that the received information does not correspond to at least one of the set of known subscriber information: determining whether the received information should be added to the set of known subscriber information; and upon determining that the received information should be added to the set of known subscriber information, automatically updating the set of known subscriber information with the received information; ([0047-0052] receiving by the device policy manager device information and determining that the device is new to the network (equivalent to does not correspond to at least one of the set of known subscribers) and not associated with the subscriber, in turn associating the device with the a private network subscriber and storing the association in the gateway) and upon determining that the received information corresponds to the at least one of the set of known subscriber information, (0047-0052; determining the user is a subscriber)
The differences in Lee is that (1) Lee uses wireless connections and therefore does not teach the use of Open Ethernet network, and therefore does not disclose “receiving, over a first communication path of an open Ethernet network, information corresponding to the remote device, the first communication path connected to the remote device via the open Ethernet network” (2) Lee teaches the connecting to a public or private network and does not perform transitioning but actually changes the 
Lin teaches a method ([0010] method) for delivering content to a remote device, ([0010-0011] delivering content to user devices) comprising: receiving, over a first communication path of an open network (public network 160), information corresponding to the remote device (user device 140); comparing the received information to a set of known subscriber information, the first communication path connected to the remote device ([0014-0017] receiving through a public network (equivalent to first communication path of an open network) a request from the user device, and authenticating by the application server the user by using the user information and user device information as well as licensing and subscription information (equivalent to comparing the received information to a set of known subscribers); [Fig 1] the user points that the first communication path is still connected to the home network 140 through access network 150, and therefore is still connected to the remote device.) when the received information ([0021] user request information) corresponds to at least one of the set of known (subscribers) subscriber information (user subscription information;), ([0021] determining subscription information based on device and user identifiers related to the user content request) delivering content to the remote device over a second communication path of a closed network using a gateway that stores an access control list and uses the access control list to determine whether to deliver the content in response to a request received from the remote device over the second communication path ([0026; 0057-0058] the user device receives the requested content through a second closed content distribution (equivalent to closed network) channel of the access network 150; see [0014-0018; 0056-0057] the data center acts as a gateway as it authenticates the user device using licensing and subscription information (equivalent to access control list), and provides the user access to the content server through access network 150 (equivalent to using a gateway that stores access control list and uses the access control list to determine 
The differences in Lin is that (1) Lin teaches the use of wired connections but does not teach Open Ethernet and therefor does not disclose “receiving, over a first communication path of an open Ethernet network, information corresponding to the remote device, the first communication path connected to the remote device via the open Ethernet network” (2) Lin uses a redirect link to request content through the policy management server See Fig 1 and [0043 & 0046] and so it is not done automatically and providing the user with content through the private network, the user is required to further request through the private network of the content delivery system.
Clemmons Jr teaches Col 1 “The present disclosure provides a private network infrastructure that can be used to deliver a number of requests to a content provider entity. A content delivery entity can receive a request from a user for Internet services over a public network. The content delivery entity can determine whether the request is legitimate (e.g., whether the request is not dangerous and/or does not pose a threat) by performing an analysis. The content delivery entity can forward the request to the content provider entity through a private network when it is determined that the request is legitimate. As described further herein, in a number of examples, the user has limited access to the content provider entity and/or the private network.” And Col 2 “As used herein an entity (e.g., content delivery entity 
The difference is that Clemmons Jr does not disclose that the user is a subscriber, or that the user has a profile or an account and therefore does not teach the subscriber portions of the claim limitations.
Sichner teaches a system for providing content, comprising: ([0015] system) a provisioning module configured to: (Fig 1; communication adapter 22) receive information from a remote device over a first communication channel of an open Ethernet network, ([0009; 0018; Fig 1] receiving in an open ethernet network, data from a first device (equivalent to information corresponding to the remote device) the first communication channel connecting the provisioning module and the remote device via the open Ethernet network; ([0009; 0018; Fig 1] receiving by the communication adapter in an open ethernet network path, data from a first device (equivalent to information corresponding to the remote device)
Barkie teaches blocking information received from the remote device when it is determined that the received information should not be added to the set of known subscriber information ([0017 & 0023] when the unauthorized device is not registered (equivalent to set of known subscriber information), the system determines if the device classified as unauthorized, if it is classified as such then the device cannot be registered and is blocked from accessing the network) teaches wherein the second communication path comprises a firewall ([0029; 0039] communications to the server encounter a firewall used to restrict access to the server; see Fig 2 showing a path to the server and a path to the intelligent controller, where the path to the server incorporates a firewall, though that firewall is shown upstream in network 290 0039 teaches that the firewall can be downstream) wherein the provisioning module communicates the updated access control list to the firewall ([0014] the intelligent controller may update an access control list used by the firewall)
Cholas teaches removing the received information from the set of known subscriber information when it is determined that the remote device should not have access to the content ([0066] revoking the subscribers rights to access the content after the subscriber is no longer authorized)


In the examiner’s opinion it would not have been obvious to one of ordinary skill in the art to modify the teachings of above recited prior art to teach automatically service a user through a closed network communication path in response to a request sent through an Open Ethernet network and managing subscriber information as is disclosed in the independent claims. 

Therefore independent claims 1, 9 and 15 are deemed to be allowable and dependent claims 2-8, 10-14, and 16-20 are deemed to be allowable in light of their dependency from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451